 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                              DISTRICT OF NEVADA
 8   JAMES E. HERMANSON,                 )
                                         )
 9             Petitioner,               )
                                         )           3:17-cv-00721-HDM-VPC
10        v.                             )
                                         )
11   ISIDRO BACA, et al.,                )           ORDER
                                         )
12             Respondents.              )
                                         )
13   _______________________________     )
14        Respondents’ fourth unopposed motion for enlargement of time (ECF
15   No. 29) is GRANTED.    Respondents shall have to and including December
16   26, 2018, within which to file a response to the petitioner’s second
17   amended petition for writ of habeas corpus.
18        IT IS SO ORDERED.
19
          DATED: This 20th day of December, 2018.
20
21                                   _________________________________
                                     HOWARD D. MCKIBBEN
22                                   UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
